Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 20, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  155217 & (114)(115)(117)(122)                                                                            David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 155217
                                                                     COA: 319998
                                                                     Wayne CC: 13-007629-FC
  DARRIN CRAWFORD,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the motions to add documents are GRANTED to the extent
  that the referenced documents are considered as part of the defendant’s application. The
  application for leave to appeal the December 6, 2016 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion to remand and the motion to serve
  subpoena are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 20, 2018
         a0209
                                                                                Clerk